Citation Nr: 1550959	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 and from May 2004 to November 2005. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

After the last statement of the case and certification of the appeal to the Board, VA received treatment records from the Upstate New York VA Healthcare System from May 15, 2014 through June 22, 2015.   At the Board hearing, the Veteran waived RO review of these records and requested that the claim proceed at the Board.  Accordingly, there is no prejudice for the Board to proceed.  

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds a TDIU implied based on the Veteran's statements of unemployability as a result of the service-connected migraine disability.   Even though the Veteran was eligible to retire based on age, he contends that he initially had to reduce his hours to part time and was eventually forced to retire because he could no longer drive, which was a required job function as a security administrator.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the rating period on appeal, the Veteran's migraine headaches have manifested as up to 7 prostrating migraine headaches per month, usually lasting up to 10 minutes at a time, with occasional longer headaches, accompanied by bifrontal pain, sensitivity to light, and nausea. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Migraine Headaches

The Veteran's claim arises from the RO's continuation of a 30 percent rating.   The Veteran contends the frequency and severity of his headaches warrant a higher rating.  

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent disability rating requires migraines that have characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher 50 percent disability rating, the migraines must be very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.

The RO continued the Veteran's 30 percent rating for migraine headaches based on his description of the migraines at the September 2013 VA reevaluation examination.  The examiner noted that the Veteran experienced migraine headaches involving pulsating or throbbing head pain, pain on both sides of the head lasting less than a day, worsening pain with physical activity and with associated non-headache symptoms such as nausea and sensitivity to light.  The Veteran also reported prostrating headaches as occurring more than once a month, but not very frequent prostrating and prolonged attacks, which would have warranted a higher 50 percent rating.  The examiner also noted that the headaches impacted the Veteran's employment.  During a headache, the Veteran is unable to drive and must pull over until the migraine subsides.  

At the Board hearing, the Veteran alleged that he had prostrating headaches that occur very frequently causing him to blackout for unspecified amounts of time.  The Veteran reported having two types of headaches: the first type occurs several times per day, lasting a few minutes, and is not prostrating, the second type is prostrating in nature, requiring him to lay down, and they usually last 5-10 minutes, although they "sometimes" last for several hours.  

The Board reviewed the Veteran's treatment records from the Upstate New York VA Healthcare System located in Buffalo, New York.  The records reviewed describe the Veteran's migraine disorder as unspecified without mention of an intractable migraine or one with an aura.  An intractable migraine is a severe headache that fails to respond to standard or aggressive treatment.   An aura is a perceptual disturbance, either as an unpleasant smell, confusing thoughts, or perception of a strange light, experienced by some migraine sufferers prior to the occurrence of a migraine.  

No evidence of incapacitation of several hours has been conclusively shown as related to the service-connected migraine disorder.  In examining the Veteran's treatment record, the Board found two incidents noted in treatment notes from December 2013 and July 2014 appointments that are of a similar nature to what the Veteran described.  At a December 2013 VA psychiatric appointment, the Veteran reported an episode where he felt confused and lost going back home even though he traveled a way he was familiar with.  He was unable to recall his name.  He reported to VA personnel that this incident was the first time anything like that had happened to him.  

Follow-up neurological testing was conducted.  The results demonstrated only left fronto-temporal intermittent slowing and no occurrence of intercranial process.   After further conversations with the Veteran as seen in a February 2014 psychiatric follow-up appointment, the Veteran admitted that he was under extreme stress and anxiety due to his job, and that such symptoms contribute to his reported confused state.  He also reported having migraine headaches as part of these episodes.  The Veteran reported that his position as a supervisor for a security company was extremely stressful because he was constantly disrespected by co-workers without any support from his supervisor.  He felt his job was becoming increasingly intolerable.

By early July 2014, the Veteran underwent a neurology consultation at VA.  The Veteran reported having a number of unwitnessed blackout episodes within the past two weeks.  He reported that these blackouts occurred when he arose from a seated posture and were accompanied by headaches, chest pains and light sensitivity.  A number of possible causes for these unwitnessed episodes were noted including cardiogenic syncope, basicular migraines, or a complex partial seizure.  However, from a neurological standpoint, the Veteran was considered intact.  The only recommendation made by the VA physician is that the Veteran avoid driving since most of these episodes occurred when the Veteran was driving and could be life threatening to himself and other persons on the road.  

Following the Veteran's retirement from his security administrator position in September 2014, he has had no additional blackout episodes. Based on the Veteran's description of symptoms and their onset, they appear to be related to his service-connected post-traumatic stress condition rather than service-connected migraine condition.  The Veteran reported the confusion states and blackouts occurred during periods of extreme stress. Even though migraines were noted as part of his medical symptoms, no medical professional has made a definitive link that the migraine headaches are the actual cause of the blackouts.  

Since the blackout episodes have not been attributed to the Veteran's migraine disorder, the Board reviewed the Veteran's statements regarding the frequency, severity and duration of migraines. 

As for whether the migraines are very frequent, the Board will resolve doubt in the Veteran's favor and conclude they are.  However, these headaches are not completely prostrating or prolonged.  At the hearing, the Veteran reported having migraine headaches up to seven (7) times per month lasting no more than 10 minutes at a time, after which time he could proceed with activity once the migraines subsided.  Again, the Veteran stated that most of his headaches, even the ones that cause him to lay down, last for 5-10 minutes, and that only "sometimes" do they last for several hours.  Even though he may have very frequent headaches, they are not completely prostrating or prolonged.  Even as described by the Veteran, the headaches would usually result in approximately 70 minutes of laying down or being unable to complete others tasks, per month, with only an occasional headache lasting longer.  Ten minutes of downtime in a given day and 70 minutes in a month, with an occasional extra hour here or there, is not consistent with prolonged attacks. 

These described headaches were also not productive of severe economic inadaptability.  The Veteran testified he did not have paid sick leave and did miss a few hours of work here and there because of his headaches.  Even accounting for a few hours of unpaid leave per week, this cannot be said to be severe economic inadaptability.  The fact is that despite his headaches, the Veteran was able to continue his employment until retiring in late 2014; the headache disability did not severely affect his ability to work prior to that time.  See inferred TDIU claim discussed below.

After the reported blackouts, evaluations of the Veteran's migraines did not reveal any significant worsening as reported by the Veteran. For example, in July 2014, the Veteran attended a VA appointment complaining of recurrent headaches, but was vague about when the symptoms occurred.  He reported the morning of the appointment the headache was sharp and frontal with some nausea.  Doctors did not pursue any alternative course of treatment.  The Veteran was told to continue taking his prescribed migraine medication, topiramate.  In a review a couple of days later in July 2014, the Veteran reported that he may have had headaches due to his glasses prescription.  It had been a few years since he last had an eye examination. 

After the July 2014 hospitalization, the Veteran did not report any worsening of his migraine condition.  His health seemed to improve.  In September 2014, the Veteran retired from his security supervisor position.  He was able to tend to projects around his home and plan vacations.  For example, during a June 2015 psychiatric appointment, the Veteran reported planning to go to Atlanta, Georgia to see his new grandchild.  He also reported renovating a room including painting, and putting down new rugs.  He reported doing this work himself and that he made frequent trips to Home Depot and felt comfortable.  Even though the Veteran has reported physical activity as a trigger for his migraines, there has been no increase in migraines seen with taking on a number of strenuous projects.  
  
Ultimately, the migraine condition has not been shown to cause completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board affirms the 30 percent rating maintained by the RO. 


B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptomatology of the Veteran's headache disability.  The record demonstrates that the Veteran's migraine disorder has manifested in at least seven prostrating migraines per month with accompanying head pain, photophobia, and nausea.  The schedular rating criteria specifically provides ratings for such attacks of similar debilitating effects (Diagnostic Code 8100, 38 C.F.R. § 4.124a) as described by the Veteran.  In comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the migraine disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist 

The Veteran did not claim an increased rating; rather, this case arose from his disagreement with the rating continued following a routine VA examination.  Because no actual claim was filed, there was no duty to inform the Veteran at the time the routine examination was conducted.  Rather, once he filed a notice of disagreement, additional notice/information was provided to him via the Statement of the Case.  Through his substantive appeal, the Veteran demonstrated that he understood what was needed to substantiate a claim for a higher rating, since he discussed the frequency and severity of his headaches.  Therefore, any defect in the notice was not prejudicial to him.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
 § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran that could be obtained. 

As noted above, the Veteran was afforded an examination to evaluate his migraines. The examination report reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examination and rendered a diagnosis and opinion consistent with the remainder of the evidence of record and pertinent to the Veteran's increased rating claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has asserted that there are factual inaccuracies with the information reported by the examiner due to the lack of evidence regarding prostrating attacks.  As noted above, the attacks of record similar to what was described by the Veteran at the hearing were never conclusively linked by any treating physician to the service-connected migraine condition and appear based on the Veteran's statements related to stress of his former employment rather than the migraine condition itself.  The Board finds the examination adequate for rating purposes.  

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in August 2015.  VA also has duties when an RO official or Veterans Law Judge conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2015 hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria related to his migraines by asking the Veteran a series of questions to elicit information as to the symptoms associated.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The Veteran was also provided an opportunity to submit information regarding the effect of migraines on his employment.  The record was held open for 60 days, but neither the Veteran nor his representative submitted this information or notice requesting an extension to obtain such information. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d) ; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

A rating in excess of 30 percent for migraine headaches is denied. 


REMAND

The Board finds an implied TDIU claim is part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made repeated statements on the record that he is now unable to work due to his migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Form 21-8940 and a VCAA notice letter that pertains expressly to claim of entitlement to TDIU. 

2.  Obtain the Veteran's VA medical records for treatment from June 2015 to the present.


3.  After any other needed development is completed, the RO should adjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


